Citation Nr: 1532351	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  15-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUEs

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for eye disorder (claimed as vision loss).

4.  Entitlement to service connection for corneal scars (claimed as scars on the eyes).


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of entitlement to service connection for eye disorder (claimed as vision loss) and corneal scars (claimed as scars on the eyes) are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the appeal period, hearing loss disability was manifested at worst by an average pure tone decibel loss in the right ear of 36 with 92 percent speech discrimination, and of 41 in the left ear with 92 percent speech discrimination

2.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII, Diagnostic Code 6100 (2014).

2.  The claim of entitlement to a higher disability rating for tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 6260 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.  The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA met its duty to notify.  VA sent to the Veteran a VCAA letter in June 2012 and May 2013, prior to the initial adjudication of the claims on appeal.  The Veteran's current claims for increase arise from his disagreement with the initial disability evaluations assigned following the grant of service connection for bilateral hearing loss disability and tinnitus.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA further met its duty to assist.  All relevant medical records have been obtained and associated with the record to include the Veteran's service treatment records (STRs).  Also, VA afforded the Veteran VA examinations for his hearing disorders.  The examination reports described the disability in sufficient detail so that the Board's 'evaluation of the hearing loss disorder will be a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Accordingly, the Board will address the merits of the claim.

II.  Evaluations

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re- evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Hearing Loss

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable schedular evaluation for bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. §§  4.7, 38 C.F.R. § 4.86.

On the authorized VA audiological examination in December 2012, , the average pure tone decibel loss was 38 in the right ear with 92 percent speech discrimination and 41 in the left ear with 88 percent speech discrimination.  A May 2014 private audiology report reflects "Hearing within normal limits up to 1000 Hertz with a bilateral mild to moderate mid frequencies (2000-4000Hz) sensorineural hearing loss, and a drop up to profound hearing loss level starting at 6000Hz.  It is noted that only the frequencies from 1000 to 4000 Hertz are considered for VA evaluation purposes.  See 38 C.F.R. § 4.85(a), (d).  On the authorized VA audiological examination in July  2014, the average pure tone decibel loss was 36 in the right ear with 92 percent speech discrimination and 41 in the left with 92 percent speech discrimination.

Applying 38 C.F.R. § 4.85, Table VI, to the VA 2012 audiological findings, the Veteran has a numeric designation of I for his right ear and II for his left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the bilateral hearing loss is warranted.  With regard to the VA 2014 audiological findings, the Veteran has a numeric designation of I for his right ear and left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the bilateral hearing loss is again warranted.  The private audiology findings are consistent with those shown on VA audiological evaluations.

Also, the pure tone thresholds of record do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; and, as such, that provision is inapplicable.  Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not shown as the documented pure tone threshold for the Veteran are not 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz, and thus, neither Table VI or Table VIa is applicable.  38 C.F.R. § 4.86(b).

The Board has considered the effect of the Veteran's hearing loss on his ability to function in the work-place.  Friscia v. Brown, 7 Vet. App. 294 (1995); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The record shows that the Veteran is unemployed and that he would have hearing difficulty in the work-place.  The Veteran's private audiologist indicated that the Veteran had complaints of difficulty hearing and understanding conversations in noisy environments.  Audiology Report (May1, 2014).  Likewise, the Veteran reported on VA examination in December 2014 that he has problems understanding conversations, which made him irritable, but the Veteran did not report occupational functioning effects.

To the extent that the Veteran reports that his acuity is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, the claim for a compensable evaluation for bilateral hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board believes that a uniform disability evaluation is warranted.  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Fenderson, supra.


Tinnitus

The Veteran seeks an initial evaluation in excess of 10 percent for tinnitus.  Diagnostic Code 6260 provides a maximum 10 percent evaluation for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability evaluation for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.

The Veteran's service-co7nnected tinnitus has been assigned the maximum schedular rating available for tinnitus. 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher evaluation to include separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

The record reflects that the manifestations of the disability, hearing impairment in each ear and tinnitus, are those specifically contemplated by the schedular criteria.  As discussed above, the Board has considered the Veteran's report of difficulty understanding conversations in noisy environments and has found no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  Following VA examination in 2014, interview of the of the Veteran, and review of the claims folder, the examiner opined that the Veteran's hearing loss and tinnitus did impact ordinary conditions of daily life, including ability to work, but the Veteran did not report occupational effects and noted only problems understanding conversations.  Similarly, in May 2014, the Veteran reported to his private audiologist difficulty hearing conversations in noisy environments.  An earlier VA audiological examination in December 2012 reflects that the Veteran complained of hearing problems required his family to speak loudly so he could understand conversations, which made him irritable.  Again no occupational functioning effects were reported.  A February 2012 letter from the Veteran's private physician reflects as follows:

[redacted]  presents hearing problems.   He watches television and hears the radio at volumes louder than normal.  There are episodes where people need to repeat things to him more than once.  He's been told he use to speak louder than normal.  Being at a crowded place [is] difficult [for] him hearing the person who's talking to him.
Based on these reported descriptions of the functional effects of the Veteran's hearing loss disability and tinnitus, the Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for hearing loss disability and tinnitus is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers pure tone decibel hearing loss and speech discrimination hearing loss.  As for tinnitus, the 10 percent evaluation for recurrent tinnitus is an acknowledgement of the bothersomeness of that disorder and its interference to some extent with daily and occupational functioning.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In any event, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability and tinnitus were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  As noted above, the Veteran has reported that he has difficulty hearing and is bothered by his symptoms of hearing loss and tinnitus, which requires others to speak loudly or limit his ability to follow a conversation in noisy environments.  The Board however finds that these functional effects caused by the Veteran's hearing disability, which undoubtedly exist, do not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability or tinnitus cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A compensable evaluation for hearing loss disability is denied.

An evaluation in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran seeks service connection for eye disorder (claimed as vision loss) and corneal scars (claimed as scars on the eyes)

STRs show no complaints or findings for abnormal eye or vision pathology.  Report of separation examination shows that no ophthalmoscopic or pupil evaluation was performed, but that vision was 20/20 in both eyes and there were no defects of the eyes shown.  There was normal clinical evaluation of "identifying body marks, scars, tattoos."  STRs are silent for any treatment related to injury, including injury to the eyes with retained metallic fragments.  Notwithstanding, the Board accepts that the Veteran is competent to report his experiences, injuries, and treatment and is deemed to be credible unless otherwise shown by the record.

More than 50 years after service separation, the Veteran submitted a claim for VA compensation for eye disorders.  See VA Form 21-4138 (January 2013).  In support of the claim, VA received a December 2012 private ophthalmologic report showing that the Veteran was treated for early cataracts, myopic shift due to cataracts, and old corneal scars in the periphery associated with metallic foreign bodies.  The examiner stated that the old corneal scars were likely due to history of metallic foreign body or bodies removal while in the military.

The Board has carefully reviewed the evidence of record and finds that remand is necessary.  VA's duty to assist claimants includes obtaining records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  38 C.F.R. § 3.159.  Also, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  In this case, the medical records of Drs.  Mora Quesada and Roman have not been requested, and VA medical opinion addressing the etiology of the claimed disorders has not been obtained.  It is noted that a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).

Therefore, the appeal is REMANDED to the AOJ for the following action:

1.  The AOJ should request that the Veteran provide the contact information along with the necessary release for all medical providers for his eye problems since service discharge.  The AOJ should attempt to obtain these records along with the medical records Carlos E. Mora Quesada, MD., and Reinaldo L. Roman, MD.

2.  All attempts by the AOJ to obtain the outstanding medical records should be documented and associated with the claims file.  The Veteran should be notified of any unsuccessful outcome(s) and given the opportunity to provide this evidence himself.

3.  Thereafter, the Veteran should be scheduled for a VA eye examination by an ophthalmologist.  The report of examination must include identify all current diagnoses for eye disorders found, a detailed medical history from the Veteran, and a medical opinion on the etiology of the disorders shown.  In regards to the etiology, the examination should opine on whether any disorder shown during this appeal to include cataracts and corneal scars are as likely as not (50 percent or greater probability) due to service, to include the Veteran's December 2012 medical history of metallic foreign body or bodies removed while in the military.

The Veteran's medical history should be accepted as truthful unless otherwise shown by the record.  The VA electronic claims files should be made available to and reviewed by the examiner.  The examination report must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The AOJ should conduct any other development deemed necessary and ensure that the VA examination report is responsive to the Board's directives.

5.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.

The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


